Citation Nr: 9918799	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-16 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Don Hayden, Counsel
INTRODUCTION

The veteran had active service from November 1943 to October 
1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA)) Regional Office (RO) in 
San Diego, California, made pursuant to a claim for 
entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU) received in September 1997.  


REMAND

A claim for a TDIU is essentially a claim for an increased 
rating.  An allegation of increased disability generally 
establishes a well-grounded claim for an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran 
has asserted that he is unable to obtain employment because 
of service-connected disabilities, establishing a well-
grounded claim for TDIU.  The VA has a duty to assist the 
veteran in developing all facts pertinent to a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Service-connection is in effect for residuals of a gunshot 
wound of the left lower extremity with moderately severe 
damage to muscle group XIV, rated 30 percent disabling; 
residuals of a gunshot wound of the right lower extremity 
with moderately severe damage to muscle group XIV, rated 30 
percent disabling; moderate paralysis of the left sciatic 
nerve, rated 20 percent disabling; and wound residuals with 
moderate damage to muscle group XXI, rated 10 percent 
disabling.  The combined rating is 70 percent.  

In addition to the wound residuals, the veteran has multiple 
nonservice-connected disabilities, including coronary artery 
disease, arthritis of the right acromioclavicular joint, 
degenerative joint disease of the cervical spine with 
residuals of cervical vertebral fusion, coronary artery 
disease and degenerative joint disease of the right hip.   

During a February 1998 VA examination, it was recorded that 
the VA was treating the veteran.  At a hearing before the 
Board in March 1999, the veteran testified that he had been 
treated by the VA in San Bernardino, following an injury the 
prior summer when his leg gave way.  Hearing transcript at 5.  
He also testified that he was receiving Social Security 
benefits.  Id. at 9.  The record does not reflect whether the 
Social Security benefits were awarded because of disability 
or age.  The appellant's Social Security Administration 
records are pertinent to the claim.  See Clarkson v. Brown, 4 
Vet.App. 565, 567-68 (1993) ("VA has a duty to assist in 
gathering social security records when put on notice that the 
veteran is receiving social security benefits.").  Also, the 
February 1998 VA examination report is inadequate to 
determine the functional impairment from the veteran's 
service-connected disabilities, which is pertinent to the 
individual unemployability claim.  

To comply with the duty to assist, the case is REMANDED for 
the following additional development:  

1.  All VA treatment records or 
examination reports should be obtained 
and associated with the claims file.  

2.  The veteran should be requested to 
state whether he is in receipt of Social 
Security benefits based on his disability 
or based upon his age.  If such benefits 
were awarded because of disability, 
copies of the record pertaining to the 
award should be obtained and associated 
with the claims file.  

3.  The veteran should be requested to 
identify any medical care providers who 
have treated him for his service-
connected disabilities.  He should 
include the name(s) and address(es) of 
the medical care providers and 
approximate date(s) of examination and/or 
treatment.  He should be requested to 
authorize the release of these records to 
VA.  The RO should obtain any records so 
identified and associate them with the 
claims file.  

4.  When the foregoing information has 
been obtained to the extent possible, the 
veteran should be examined by an 
orthopedist and neurologist to determine 
the current degree of disability from the 
service-connected gunshot wound of the 
left lower extremity with moderately 
severe damage to muscle group XIV, 
residuals of a gunshot wound of the right 
lower extremity with moderately severe 
damage to muscle group XIV, moderate 
paralysis of the left sciatic nerve, and 
wound residuals with moderate damage to 
muscle group XXI.  All indicated tests 
and studies should be performed.  The 
claims file, as supplemented by any 
additional evidence obtained pursuant to 
the preceding paragraphs, and a copy of 
this REMAND must be made available to the 
examiners for review prior to the 
examination.  The examiners should be 
requested to acknowledge having reviewed 
the record in the examination report.  In 
addition, the examiners should be 
furnished a copy of the criteria for 
rating muscle injuries contained in 
38 C.F.R. § 4.56 (1998), as well as the 
provisions of 38 C.F.R. § 4.40.  

All complaints and findings should be 
recorded in detail.  After reviewing the 
file and the examination findings, the 
examiners should coordinate their 
findings and specifically comment upon 
whether any muscle injury has resulted in 
impairment in muscle tonus, loss of 
power, lowered threshold of fatigue, or 
other functional impairment.  Each lower 
extremity should be separately discussed.  
The examiners should also discuss the 
extent of any left lower extremity 
functional impairment resulting from the 
sciatic nerve paralysis.  The examiners 
should discuss whether there is any 
functional impairment as a result of 
damage to muscle group XXI.  

To the extent possible, the examiners 
should distinguish the extent of 
impairment resulting from the veteran's 
service-connected disabilities from that 
resulting from any nonservice-connected 
disability or disabilities.  The 
examiners are also requested to comment 
on the effect of the veteran's service-
connected disabilities, in themselves, on 
his ability to stand, sit, walk, lift or 
perform other activities that would 
affect his ability to perform sedentary 
and non-sedentary forms of employment.  
The examiners should provide the 
rationale for their opinions.  

5.  The RO should then review the record 
to ensure that all of the above requested 
development has been completed in full.  
Stegall v. West, 11 Vet. App. 268 (1998).  
If not, the RO should take appropriate 
corrective procedures.  

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of TDIU, 
with consideration of all pertinent laws 
and regulations.  If entitlement to TDIU 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified; however it would expedite processing of his claim 
if he obtains any examination reports and/or treatment 
records by other health care providers and submits them to 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Steven L. Keller
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










